      Case 2:15-cv-00555-RCL-SMD Document 280 Filed 02/21/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ALDARESS CARTER, INDIVIDUALLY,                        )
AND FOR A CLASS OF SIMILARLY                          )
SITUATED PERSONS OR ENTITIES,                         )
                                                      )
       Plaintiffs                                     )
                                                      )       Civil Action No.:
       v.                                             )       2:15-cv-555-RCL
                                                      )
THE CITY OF MONTGOMERY and                            )
BRANCH D. KLOESS; JUDICIAL                            )
CORRECTION SERVICES, INC.,                            )
a corporation; CORRECTIONAL                           )
HEALTHCARE COMPANIES, INC., a                         )
corporation; CHC COMPANIES, INC., a                   )
corporation.                                          )
                                                      )
       Defendants.                                    )

                PLAINTIFF’S MOTION TO ACCEPT AS TIMELY FILED

       COMES NOW Plaintiff and moves that the Court accept as timely filed his Briefs in

Opposition to Defendants’ Motions for Summary Judgment and the Evidentiary Submission

Related thereto. In support of this Motion, Plaintiff avers that those submissions have been filed

beginning early the morning of February 21, 2020. (See Docs. 274-279 et. seq.) Despite diligent

efforts and numerous attempts, Plaintiffs’ counsel experienced difficulty overnight with the ECF

system accepting the filings, apparently due to invisible electronic codes contained within

deposition transcripts submitted as exhibits to Plaintiff’s Evidentiary Submission, and was unable

to submit these filings with the Briefs and Evidentiary submission before 11:59 pm February 20,

2020. Plaintiff’s counsel tried physically printing and scanning each transcript; removing meta-

data; printing to PDF; and other methods to no avail. Finally, with the assistance of the court clerk

this morning, February 21, 2020, this problem was diagnosed, which required a second round of
        Case 2:15-cv-00555-RCL-SMD Document 280 Filed 02/21/20 Page 2 of 3



physical printing and scanning of hard copies of several exhibits in order to remove the codes for

the system to accept the same. This delayed the filings until the morning of February 21, 2020.

         Defendants are not prejudiced by these late filings, and counsel for the defendants have

been consulted concerning this request and have indicated they have no objection to the motion.

         WHEREFORE, Plaintiff respectfully requests this Court accept as timely his Briefs and

Supporting Documents relating thereto (Docs. 274, 275, 276, 277, 278 & exhibits thereto, and

279).

                                             RESPECTFULLY SUBMITTED,


                                             /s Leslie A. Bailey
                                             Leslie A. Bailey
                                             Brian Hardingham
                                             PUBLIC JUSTICE
                                             475 14th Street, Suite 610
                                             Oakland, CA 94612
                                             (510) 622-8150
                                             lbailey@publicjustice.net
                                             bhardingham@publicjustice.net
                                             (admitted pro hac vice)

                                             /s G. Daniel Evans
                                             G. Daniel Evans
                                             ASB-1661-N76G
                                             Alexandria Parrish
                                             ASB-2477-D66P
                                             Maurine C. Evans
                                             ASB-4168-P16T
                                             Attorneys for The Plaintiff
                                             The Evans Law Firm, P.C.
                                             1736 Oxmoor Road, Suite 101
                                             Birmingham, Alabama 35209
                                             Telephone: (205) 870-1970
                                             Fax: (205) 870-7763
                                             E-Mail: gdevans@evanslawpc.com
                                             E-Mail: ap@evanslawpc.com
                                             E-Mail: mevans@evanslawpc.com

                                                2
      Case 2:15-cv-00555-RCL-SMD Document 280 Filed 02/21/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of February, 2020, I electronically filed the foregoing
Plaintiff’s Motion to Accept as Timely Filed with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following:

Micheal S. Jackson                                    Larry S. Logsdon
WEBSTER, HENRY, LYONS,                                Michael L. Jackson
BRADWELL,                                             Wesley K. Winborn
COHAN & SPEAGLE, P.C.                                 WALLACE, JORDAN, RATLIFF &
P. O. Box 239                                         BRANDT, LLC
Montgomery, AL 36101-0239                             P.O. Box 530910
                                                      Birmingham, AL 35253
Shannon Holliday
Robert D. Segall                                      F. Lane Finch, Jr.
Ben Maxymuk                                           Brian C. Richardson
Richard H. Gill                                       SWIFT CURRIE MCGHEE & HIERS, LLP
COPELAND, FRANCO, SCREWS & GILL                       2 North 20th Street, Suite 1405
P. O. Box 347                                         Birmingham, AL 35203
Montgomery, AL 36101-0347
                                                      Wilson F. Green
                                                      Fleenor & Green LLP
                                                      1657 McFarland Blvd. N., Ste. G2A
                                                      Tuscaloosa, Alabama 35406



                                                      /s G. Daniel Evans
                                                      G. Daniel Evans




                                                 3
